Citation Nr: 0320976	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  01-08 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability. 

2.  Entitlement to service connection for a heart disability. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease.  

4.  Entitlement to an initial disability evaluation in excess 
of 50 percent for generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1991 to 
January 1999.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decisions dated in July 1999 
and October 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The July 1999 
rating decision denied entitlement to service connection for 
a right eye disorder.  The July 1999 rating decision granted 
service connection for generalized anxiety disorder and 
assigned a 30 percent disability evaluation from January 6, 
1999.  Service connection was granted for gastroesophageal 
reflux disease and a 10 percent evaluation was assigned from 
January 6, 1999.  An October 1999 rating decision denied 
entitlement to service connection for a heart disorder.  

An October 2001 rating decision assigned a 50 percent 
disability evaluation to the generalized anxiety disorder 
from January 6, 1999.  

The issue of entitlement to an initial disability evaluation 
in excess of 50 percent for generalized anxiety disorder is 
addressed in the remand portion of the decision.  

The July 1999 rating decision denied entitlement to service 
connection for a left eye disorder.  The Board notes that the 
October 2001 statement of the case includes the issue of 
entitlement to service connection for a left eye disorder.  
However, review of the record reveals that the veteran did 
not file a notice of disagreement with respect to this issue.  
In the June 2000 notice of disagreement, the veteran 
disagreed with the denial of service connection for a right 
eye disorder, not the left eye disorder.  At the hearing 
before the RO in February 2002, the veteran indicated that he 
was concerned about the right eye.  Thus, the Board finds 
that the issue of entitlement to service connection for a 
left disorder is not before the Board for appellate review 
because the veteran did not file a notice of disagreement 
with respect to this issue.  See 38 C.F.R. §§ 20.200, 20.201 
(2002). 


FINDING OF FACT

1.  The veteran does not have a current right eye disability.  

2.  The veteran does not have a current heart disability.

3.  The service-connected gastroesophageal reflux disease is 
principally manifested by complaints of dysphagia, nausea, 
and epigastric pain with objective evidence of minimal 
gastroesophageal reflux disease; there is no evidence of 
pyrosis, regurgitation, substernal, arm or shoulder pain or 
considerable impairment of health.  


CONCLUSIONS OF LAW

1.  A right eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  A heart disability was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for gastroesophageal reflux disease have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7346 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations implementing the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims, and 
that the requirements of the VCAA have in effect been 
satisfied.

Copies of the veteran's service medical records are 
associated with the claims folder.  The veteran was afforded 
VA examinations in March 1999, April 2001, or May 2001 in 
order to determine the nature, extent and etiology of the 
right eye and heart disorders and in order to determine the 
severity of the gastroesophageal reflux disease.  VA 
treatment records dated from February 1999 to February 2002 
were obtained.  The veteran and his representative have been 
provided with a Statement of the Case and Supplemental 
Statements of the Case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In letters dated in March 2001, 
June 2002, and January 2003, the RO notified the veteran of 
the evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  These letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia, which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is assigned for hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2002).

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

I.  Service connection for a right eye disorder

The veteran contends that he has a right eye disorder that 
was incurred in service.  He states that while in service, 
his right eye was injured after being hit by a racquetball.  
The veteran contends that he was hospitalized and he was told 
that there was a chance that he would lose his sight in that 
eye because the impact was so hard.  The veteran asserts that 
he now has light sensitivity in the right eye and headaches.  
The veteran also asserts that he was told that he would 
develop glaucoma later in life.  

Service medical records dated in January 1992 show that the 
veteran was hospitalized for two days after the veteran's 
right eye was injured while the veteran was playing 
racquetball.  It was noted that the veteran was hit in the 
right eye by the ball and he experienced pain and blurred 
vision which mostly resolved by the time he arrived in the 
emergency room.  The discharge diagnosis was hyphema of the 
right eye, traumatic, resolving, no sequelae.  

A March 1993 service medical record shows that the veteran 
underwent an optometric examination.  The record indicates 
that the veteran reported that in recent months, about once 
or twice a week, the right eye would start hurting and it 
often bothered him throughout the day.  It was noted that two 
to four times a week, the veteran experienced moderate 
pressure pain in the right subglobe.  The episodes lasted 20 
to 30 minutes.  There was no vision loss or field loss.  The 
veteran experienced relief with rubbing the eye.  Examination 
revealed that vision was 20/20.  There was slight tenderness 
to palpation of the subglobe with the down gaze.  The 
assessment was possible iritis, possible pressure spike.    

A July 1998 optometry examination record indicates that the 
assessment was low hyperopia and fatigue with extensive near 
work.  

A March 1999 VA ophthalmology examination reveals that the 
veteran reported that since the injury to the right eye in 
service, he has had five percent less vision in the right eye 
and sensitivity to light.  He reported that on several 
occasions, the pressure inside the eyes was high.  The 
veteran also complained of headaches around the right eye 
which he had one or two times a week to once in several 
months.  The headaches lasted five to fifteen minutes.  It 
was noted that the veteran's last eye examination was 
approximately one year ago when he was prescribed glasses 
which the veteran used for reading, driving or doing computer 
work.  The veteran did not bring his glasses to the 
examination.  Examination revealed vision at a distance 
without any correction to be 20/20 in the right eye.  Color 
vision testing showed the absence of any major color vision 
deficiency in either eye.  There was no afferent pupillary 
defect in either eye.  Extraocular movement was full in all 
directions.  Slit lamp examination showed normal eyelids, 
lashes, conjunctiva, cornea, anterior chamber, iris, and 
lens, bilaterally.  There was no transillumination defect in 
either eye.  The eyes were dilated and examined with a 
dilator in the ophthalmoscope.  The discs, macula, and blood 
vessels were normal.  There was no hemorrhage or exudate in 
the retina.  The retina was attached.  The assessment was 
nonspecific light sensitivity and status post blunt trauma in 
the right eye.  The examiner indicated that the light 
sensitivity and the headaches that the veteran described were 
quite nonspecific and may or may not be related to the injury 
in his eyes in 1992.   

A February 2001 evaluation report from a private optometrist 
indicates that the veteran reported having pain in and around 
the right eye.  He reported having light sensitivity and 
occasional blurry vision in the right eye.  Visual acuity of 
the right eye was 20/25-2.  The impression was eye pain in 
the right eye of unknown etiology.  

There is no medical evidence of a current right eye disorder.  
The medical evidence of record shows that the veteran has no 
residual disability due to the right eye injury in service.  
The service medical records do not demonstrate a residual 
right eye disorder due to the right eye injury.  The 
hospitalization records dated in January 192 for the 
hospitalization after the right eye injury indicate that 
there was no sequelae of the resolving hyphema.  A service 
examination report dated in August 1994 indicates that 
examination of the eyes was normal.  A service medical record 
dated in July 1998 reflects a diagnosis of low hyperopia and 
fatigue with extensive near work.  The Board notes that 
refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2002).  Refractive error is not a disability for which 
service connection may be granted.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The more recent medical evidence of record does not reflect a 
diagnosis of a right eye disorder.  The March 1999 VA 
examination report does not reflect a diagnosis of a right 
eye disorder.  The report shows that the veteran underwent a 
thorough eye examination.  The February 2001 optometric 
evaluation report does not reflect a diagnosis of a right eye 
disorder.  These medical reports indicate that the veteran 
has symptoms of light sensitivity, headaches, and pain in the 
right eye.  Having symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In the present case, the 
medical evidence of record does not reflect a diagnosis of a 
right eye disorder which causes these symptoms.  The medical 
evidence shows that the etiology of these symptoms was 
unknown.  The Board notes that the March 1999 VA examination 
report reflects an assessment of nonspecific light 
sensitivity.  The examination report also indicates that the 
veteran had complaints of headaches.  Significantly, the 
examiner indicated that the light sensitivity and headaches 
were quite nonspecific and may or may not be related to the 
injury to the right eye.  The February 2001 optometric 
examination report indicates that the etiology of the eye 
pain in the right eye was unknown.  The veteran has not 
presented any medical evidence which establishes that a right 
eye disorder, which was incurred in service, causes these 
symptoms.    

The veteran's own implied assertions that he currently has a 
right eye disorder are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  As noted above, the medical evidence of record does 
not reflect findings or diagnosis of a right eye disorder.    

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
right eye disability.   

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 
10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the "...impairment 
of earning capacity resulting from such diseases or injuries 
and their residual conditions..."  38 C.F.R. § 4.1 (2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a right eye disability is not 
warranted, since there is no medical evidence showing a 
current diagnosis of a right eye disorder.  The preponderance 
of the evidence is against the claim for service connection 
for a right eye disability, and the claim is denied.  Since 
the preponderance of the evidence is against the claim for 
service connection for a right eye disability, the benefit of 
the doubt doctrine is not for application with regard to this 
claim.  VCAA; Gilbert, 1 Vet. App. 49.

II.  Service Connection for a heart disorder

The veteran contends that he has a heart disability that was 
incurred in service.  The veteran argues that in service, 
toward the end of the summer in 1998, he was sent to the VA 
center in Fargo and tests were done because he was 
complaining of chest pain when he got hot or when he picked 
up something heavy.  The veteran indicated that he was told 
he had a slight murmur with a mitral valve prolapse.  The 
veteran contends that his heart will often flutter and hurt 
in his chest and he felt like his face was flushed due to his 
blood pressure.   

Service medical records show that upon examination in 
December 1990, examination of the heart was normal.  Service 
medical records show that chest X-ray examination in August 
1994 was normal.  An August 1994 examination report indicates 
that examination of the heart and vascular system was normal.  
A November 1996 electrocardiogram (ECG) indicates that the 
veteran had normal sinus rhythm.  Service medical records 
show that in September 1998, the veteran sought medical 
treatment for chest pain.  A September 1998 X-ray examination 
of the chest was normal.  September 1998 ECG revealed normal 
sinus rhythm with occasional premature supraventricular 
complexes.  An October 1998 service medical record reflects 
an assessment of atypical chest pain with a negative cardio 
workup.  It was noted that echocardiogram was normal.  The 
record indicates that the echocardiogram was abnormal and a 
floppy redundant mitral valve without prolapse was detected.  
An October 1998 echocardiogram report indicates that the 
veteran had a myxomatous floppy and redundant mitral valve 
without obvious prolapse, no mitral regurgitation, and a 
grossly normal-sized left ventricle with normal overall 
systolic performance.   

A March 1999 VA general medical examination report reflects a 
diagnosis of mitral valve prolapse.  Chest X-ray examinations 
dated in March 1999 and September 1999 were negative.  A 
September 1999 echocardiogram revealed normal valves; the 
left ventricle was normal size with normal systolic left 
ventricle function, and normal Doppler studies.  There was no 
mitral valve prolapse.  A December 1999 chest X-ray 
examination was normal.  In a February 2001 medical record, 
the veteran's optometrist noted under the veteran's past 
medical history that the veteran had stress-related angina 
and a possible mitral valve prolapse.  
    
There is no medical evidence of a current heart disorder.  
The VA examination report shows that the veteran had 
complaints of chest pain; however, a heart disorder was not 
diagnosed.  Having symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In the present case, the 
medical evidence of record does not reflect a diagnosis of an 
underlying heart disorder which causes the chest pain.  

The record shows that mitral valve prolapse was not detected 
in service.  The most recent diagnostic testing in September 
1999 showed that there was no mitral valve prolapse detected.  
Although a mitral valve prolapse was diagnosed on VA general 
medical examination in March 1999, this was based on the 
veteran's history. it has not been identified as a symptom of 
any underlying heart disease.  The echocardiographic 
examinations are more persuasive, and the Board finds that 
there is no mitral valve prolapse or heart disease present.
 
There is no competent evidence of a manifestation of a heart 
disability to a compensable degree within one year from 
service separation.  As discussed in detail above, the 
medical evidence of record does not reflect a current 
diagnosis of a heart disability.  Thus, service connection 
for heart disability on a presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309. 

The veteran's own implied assertions that he currently has a 
heart disorder are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The medical evidence of record does not reflect 
findings or diagnosis of a heart disability.     

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
heart disorder or disease.   

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau; supra.  In Brammer; 
supra,  the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich; supra; Chelte; supra.  As the Court 
has held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  
38 C.F.R. § 4.1; Hunt; supra.  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a heart disability is not 
warranted, since there is no medical evidence showing a 
current diagnosis of a heart disability.  The preponderance 
of the evidence is against the claim for service connection 
for a heart disability, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection for a heart disability, the benefit of the 
doubt doctrine is not for application with regard to this 
claim.  VCAA; Gilbert, 1 Vet. App. 49.

III.  Initial Evaluation in excess of 10 percent for 
gastroesophageal reflux disease

The RO assigned a 10 percent evaluation to the veteran's 
service-connected gastroesophageal reflux disease, by 
analogy, under the provisions of Diagnostic Code 7346.  See 
38 C.F.R. § 4.20.   

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the service-connected 
gastroesophageal reflux disease under Diagnostic Code 7346.  

Pursuant to Diagnostic Code 7346, a 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

Review of the record shows that the March 1999 VA examination 
report indicates that the veteran had no dysphagia.  He had 
sharp pain when his stomach was empty or when he was nervous 
or under stress.  He did not have hematemesis or melena.  He 
had occasional reflux about twice a week.  His current 
treatment was over the counter antacids.  Examination 
revealed that the veteran was well nourished with no history 
of anemia.  The veteran reported that in the last year, he 
has lost ten pounds.  The diagnosis was gastroesophageal 
reflux disease.   

An April 2001 upper gastrointestinal series indicates that 
the veteran had minimal gastroesophageal reflux and abnormal 
gastric mucosa suggesting gastritis.  An April 2001 VA 
examination report indicates that the veteran has had 
difficulty swallowing for the past three years.  It was noted 
that the veteran had nausea but no vomiting.  It was noted 
that the veteran had vomiting of blood three or four times 
during the past four or five years but it has been a small 
amount.  The veteran used antacids and he has been given 
other medications for acid in his stomach, but he did not 
take those at this time.  The veteran had occasional 
diarrhea.  In addition to having epigastric pain, the veteran 
complained of some abdominal distension which made him feel 
like unbuttoning his pants.  The veteran had a weight loss 
from 138 pounds down to 120 pounds.  Abdominal examination 
revealed no masses or tenderness.  The examiner indicated 
that the veteran had some type of gastroesophageal reflux.   

The evidence of record shows that the veteran has symptoms of 
dysphagia, occasional reflux, nausea, and epigastric pain due 
to the gastroesophageal reflux disease.  There is no evidence 
of current regurgitation.  There is evidence of epigastric 
pain; there is no medical evidence of substernal, arm or 
shoulder pain due to the gastroesophageal reflux disease.  
There is no evidence of considerable impairment of health.  
The April 1999 upper gastrointestinal series indicates that 
the gastroesophageal reflux disease was minimal.  
Consequently, based upon these findings, the Board finds that 
a disability evaluation in excess of 10 percent is not 
warranted for the gastroesophageal reflux disease under 
Diagnostic Code 7346.   

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that a 
staged rating is not warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
warranted for the service-connected gastroesophageal reflux 
disease since January 6, 1999, the date after the date of 
separation from service.  There is no evidence that the 
veteran's service-connected disorder has met the criteria for 
a higher rating at any time since January 6, 1999.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected gastroesophageal 
reflux disease, for the reasons and bases described above.  
The preponderance of the evidence is against the veteran's 
claim, and the claim is denied.  




ORDER

Entitlement to service connection for a right eye disability 
is denied.  

Entitlement to service connection for a heart disability is 
denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for gastroesophageal reflux disease is denied.  


REMAND

The Board finds that additional development is needed before 
the issue of entitlement to an initial disability evaluation 
in excess of 50 percent for generalized anxiety disorder is 
decided.  Review of the record shows that the veteran 
underwent VA psychiatric examinations in February 1999 and 
May 2001.  However, subsequent to the VA examinations, in May 
2002, the veteran indicated that his generalized anxiety 
disorder had worsened.  He indicated that his nerves, panic 
attacks, and depression made it hard for him to work.  VA 
mental health treatment records dated in 2002 show that the 
veteran's generalized anxiety disorder has caused increased 
impairment.  For instance, the 2002 VA treatment records show 
that the Global Assessment of Functioning (GAF) score for the 
generalized anxiety disorder ranged from 35 to 40 which is 
indicative of major impairment.  The VA treatment records and 
examination report dated in 2001 show that the veteran's GAF 
scores ranged from 50 to 68 which is indicative of mild to 
moderate impairment.     

The Board notes that the VCAA specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA.  
38 U.S.C. § 5103A(b)(1), (2).  Based upon the above evidence, 
the Board finds that a VA medical examination should be 
obtained in this matter in order to determine the current 
severity of the veteran's generalized anxiety disorder.  

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain copies of the 
veteran's VA mental health treatment 
records Alvin York Medical center in 
Murfreesboro, Tennessee, dated from 
August 2002.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature, extent, and severity of the 
service-connected generalized anxiety 
disorder.  The examiner should report the 
Global Assessment of Functioning score 
due to the generalized anxiety disorder.    
The examiner should report whether the 
generalized anxiety disorder causes 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships. 

The examiner should report whether the 
generalized anxiety disorder causes total 
occupational and social impairment due to 
such symptoms as gross impairment in 
thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, 
persistent danger of hurting self or 
others, intermittent inability to perform 
activities of daily living, 
disorientation to time or place, or 
memory loss for names of close relatives, 
own occupation or own name.  
 
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to an initial 
disability evaluation in excess of 50 
percent for generalized anxiety disorder.  
If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



